DETAILED ACTION
This action is in response to claims(s) filed on 3/31/2022
Claims 1-7, 15, and 24-25 have been examined and are pending with this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/31/2022 have been fully considered but they are not persuasive. 
In the communication filed, applicant argues in substance that:

Lucco fails to disclose or suggest sending the key value to a global router service (GRS) server to determine a target Internet protocol (IP address) to the server based on the key value for domain name resolution instead of using a domain name system (DNS) for the domain name resolution to improve access performance as cited in remarks, pg. 7.
In response to argument [a], Examiners respectfully disagrees.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.  
Applicant merely recites the abstract of Lucco and recites the summary of the specification (paragraph 25 and 26) as the reason for allowance.  However, Lucco still teaches the amended claims since Lucco teaches a virtual name table 204 including an entry 205 that maps the virtual name for communications endpoint C to a specific physical address used to directly access endpoint C (e.g., it maps an arbitrary name to an IP address).  This allows the name router 202 to provide domain name resolution instead of using a DNS.  Further, client 201 may also request acceleration information from name router 202. If client 201 has done so and client 201 has the appropriate permissions to acquire that information, name router 202 will return to client 201 a message 209 indicating that the virtual name for endpoint C maps to the particular physical address for endpoint C. Thus, after client 201 has received and cached this information as indicated at 206, it can then use the physical address for C to directly contact endpoint C, thus accelerating the process of delivering the message which improves access performance (see Lucco; [0050-0053])

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 15 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lucco et al. (US 2006/0212599).

Regarding claim 1, Lucco discloses a domain name resolution method, comprising: 
receiving, by an electronic device, a first input of a user, wherein the first input is used to trigger the electronic device to provide a service for the user by accessing a resource on a server deployed on the Internet (see Lucco; [0006]; referring to FIG. 1, suppose that a Web browser 104 operating on a client computer 101 allows a user to enter an arbitrary URL, such as http://foo.microsoft.com/foo/bar/bing.htm. The first component ("http:") is a scheme identifier that specifies which Internet protocol is to be used to communicate with the machine holding the document or providing the service); 
obtaining, by the electronic device, a key value and an identifier in response to the first input (see Lucco; [0058]; http://foo.com/a/b/c.); 
sending, by the electronic device, the key value to a global router service (GRS) server identified by the identifier to determine a target Internet protocol (IP) address to the server based on the key value for domain name resolution instead of using a domain name (DNS) for the domain name resolution to improve access performance (see Lucco; [0051-0052]; ) Name router 202, which may comprise a software function residing on a computer, maintains a virtual name table 204 including an entry 205 that maps the virtual name for communications endpoint C to a specific physical address used to directly access endpoint C (e.g., it maps an arbitrary name to an IP address). Client 201 sends the message destined for endpoint 203 having name C to name router 202, which uses mapping entry 205 to forward the message to the physical address for endpoint C.  client 201 may also request acceleration information from name router 202. If client 201 has done so and client 201 has the appropriate permissions to acquire that information, name router 202 will return to client 201 a message 209 indicating that the virtual name for endpoint C maps to the particular physical address for endpoint C. Thus, after client 201 has received and cached this information as indicated at 206, it can then use the physical address for C to directly contact endpoint C, thus accelerating the process of delivering the message);
receiving, by the electronic device, the target (IP) address from the GRS server (see Lucco; [0060-0062]; name router 460 forwards the message to the name router at 1.2.3.6, and sends the client acceleration information that foo.com/a, /b, and /c should be resolved to 1.2.3.6 back to element 460 (step 407), which returns this information to the client at step 405 via virtual name resolution proxy 420.); and 
accessing, by the electronic device, the resource on the server identified by the target IP address, to provide the service for the user (see Lucco; [0051]; Client 201 sends the message destined for endpoint 203 having name C to name router 202, which uses mapping entry 205 to forward the message to the physical address for endpoint C).

Regarding claim 3, Lucco discloses the method of claim 1, further comprising: 
receiving, by the electronic device from the GRS server, a uniform resource locator (URL) corresponding to the key value, wherein the URL comprises a domain name of the server that stores the resource (see Lucco; [0060-0062]; the client machine 430 receives the foo.com/a, foo.com/b/ and foo.com/c from the virtual name resolution proxy); and 
accessing, by the electronic device, a resource on a server identified by the target IP address, to provide the service for the user comprises: sending, by the electronic device, a hypertext transfer protocol (HTTP)/hypertext transfer protocol secure (HTTPS) request to the server identified by the target IP address, wherein the HTTP/HTTPS request comprises a URL obtained after the domain name in the URL is replaced with the target IP address; and receiving, by the electronic device, an HTTP/HTTPS response from the server identified by the target IP address, wherein the HTTP/HTTPS response comprises the resource (see Lucco; [0051, 0053, 0060-0062]; Client 201 sends the message destined for endpoint 203 having name C to name router 202, which uses mapping entry 205 to forward the message to the physical address for endpoint C.  Furthermore, accessing the resource is accomplish via HTTP where the client makes an HTTP request and receives an HTTP response with the for the DNS resolution).

Regarding claim(s) 15 and 25, do(es) not teach or further define over the limitation in claim(s) 1 and 3 respectively.  Therefore claim(s) 15 and 25 is/are rejected for the same rationale of rejection as set forth in claim(s) 1 and 3 respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 4-7 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lucco et al. (US 2006/0212599) in view of Treuhaft et al. (US 2010/0274970).

Regarding claim 2, Lucco discloses the invention substantially, however the prior art does not explicitly disclose the method of claim 1, wherein the receiving the target IP address from the GRS server comprises: 
receiving, by the electronic device, at least two IP addresses from the GRS server; and 
determining, by the electronic device, the target IP address from the at least two IP addresses.
	Bhakta in the field of the same endeavor discloses techniques for retrieving multiple IP addresses for a domain name from an enhanced domain name system (DNS) server that manages multiple IP addresses and includes one default address per domain name. In particular, Bhakta teaches the following:
receiving, by the electronic device, at least two IP addresses from the GRS server (see Bhakta; [0047]; if multiple IP addresses are being requested for the domain name, then decision 430 branches to "yes" branch 455 whereupon, at predefined process 460, all known IP addresses that correspond to this domain name are retrieved and returned to the client in multiple IP address response 465 (see FIG. 5 and corresponding text for processing details involved in retrieving all such known IP addresses); and 
determining, by the electronic device, the target IP address from the at least two IP addresses (see Bhakta; [0054]; if response packet 465 includes multiple IP addresses, then the user selects one of the IP addresses at predefined process 655 and data is requested from the selected IP address, such as a web page from a web server referenced by the selected IP address (see FIG. 7 and corresponding text for processing details)).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of Bhakta in order to incorporate techniques for retrieving multiple IP addresses for a domain name from an enhanced domain name system (DNS) server that manages multiple IP addresses and includes one default address per domain name.  One would have been motivated because using multiple IP address for domain names improves user experiences (see Bhakta; [0005-0007]) 

Regarding claim 4, Lucco-Bhakta discloses a domain name resolution method, comprising: 
receiving, by a global router service (GRS) server, a key value from an electronic device (see Lucco; [0006]; referring to FIG. 1, suppose that a Web browser 104 operating on a client computer 101 allows a user to enter an arbitrary URL, such as http://foo.microsoft.com/foo/bar/bing.htm. The first component ("http:") is a scheme identifier that specifies which Internet protocol is to be used to communicate with the machine holding the document or providing the service); 
obtaining, by the GRS server, a uniform resource locator (URL) corresponding to the key value, wherein the URL comprises a domain name of a server that stores a resource (see Lucco; [0058]; http://foo.com/a/b/c.); 
obtaining, by the GRS server, at least two Internet protocol (IP) addresses based on the domain name in the URL (see Bhakta; [0047]; if multiple IP addresses are being requested for the domain name, then decision 430 branches to "yes" branch 455 whereupon, at predefined process 460, all known IP addresses that correspond to this domain name are retrieved and returned to the client in multiple IP address response 465 (see FIG. 5 and corresponding text for processing details involved in retrieving all such known IP addresses); and 
sending, by the GRS server, the at least two IP addresses to the electronic device (see Bhakta; [0054]; multiple IP address 465 is sent to the electron device).

Regarding claim 5, Lucco-Bhakta discloses the method of claim 4, wherein the obtaining at least two IP addresses based on the domain name in the URL comprises: performing, by the GRS server, domain name resolution on the domain name in the URL to obtain the at least two IP addresses (see Bhakta; [0047]; at step 410, after indicating that multiple IP addresses are desired, the client enters a domain name into a software application, such as the browser, and sends the requested domain name to the server that is performing domain name resolution (e.g., a default DNS server, etc.) for the client).

Regarding claim 6, Lucco-Bhakta discloses the method of claim 4, wherein the obtaining at least two IP addresses based on the domain name in the URL comprises: 
sending, by the GRS server, the domain name in the URL to a domain name system (DNS) server; and receiving, by the GRS server, the at least two IP addresses from the DNS server (see Bhakta; [0047]; if multiple IP addresses are being requested for the domain name, then decision 430 branches to "yes" branch 455 whereupon, at predefined process 460, all known IP addresses that correspond to this domain name are retrieved and returned to the client in multiple IP address response 465 (see FIG. 5 and corresponding text for processing details involved in retrieving all such known IP addresses).

Regarding claim 7, Lucco-Bhakta discloses the method of claim 6, further comprising: correspondingly storing, by the GRS server in the GRS server, the at least two IP addresses and the domain name in the URL (see Lucco; [0063];   one or more intermediate nodes can cache partial resolution results for future use).

Regarding claim(s) 24 do(es) not teach or further define over the limitation in claim(s) 2 respectively.  Therefore claim(s) 24 is/are rejected for the same rationale of rejection as set forth in claim(s) 2 respectively.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
For the reason above, claims 1-7, 15, and 24-25 have been rejected and remain pending.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY H TRAN whose telephone number is (571)270-5638. The examiner can normally be reached Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY H TRAN
Primary Examiner
Art Unit 2456



/JIMMY H TRAN/Primary Examiner, Art Unit 2451